Citation Nr: 1110002	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), to include under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from March 1944 to May 1946 and from August 1946 to December 1963.  The Veteran died in July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the appellant withdrew her request for a personal hearing in December 2009.

Although the RO adjudicated and developed for appellate review the limited issue of entitlement to service connection for the cause of the Veteran's death, the appellant's service representative has asserted that the issue on appeal should have included consideration of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  Based upon a review of the record, the Board finds the issue for appellate review is more appropriately addressed as provided on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The appellant was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate a claim for entitlement to service connection for the cause of the Veteran's death by correspondence dated in September 2008.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court noted that, in general, 38 U.S.C.A. § 5103(a) notice involving claims for entitlement to DIC benefits must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  As the available record does not indicate the appellant was provided an adequate VCAA notice for a claim under the provisions of 38 U.S.C.A. § 1318, the appellant should be provided a corrective VCAA notice.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that (1) was continuously rated totally disabling for the 10 years immediately preceding death, (2) was rated totally disabling upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service, or (3) was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(West 2002); 38 C.F.R. § 3.22(a) (2010).  The phrase "entitled to receive" includes situations where a veteran would have been rated totally disabling but for clear and unmistakable error (CUE) by VA in a decision on a claim filed during the veteran's lifetime or where additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. § 3.156(c).  38 C.F.R. § 3.22(b).  

In this case, the appellant contends that entitlement to DIC is warranted under the provisions of 38 U.S.C.A. § 1318 as a result of the Veteran's award of a total rating based upon individual unemployability (TDIU) in a December 2004 rating decision.  It was further asserted, however, that the assigned effective date for the award of TDIU from June 17, 2004, in that decision involved CUE.  The record also reflects that the December 2004 rating decision found CUE in an October 1995 rating decision denying service connection for hearing loss.  A combined (corrected) service-connected disability rating of 70 percent was assigned effective from April 27, 1995.  The appellant asserts, in essence, that TDIU should have been awarded based upon the Veteran's April 27, 1995, claim.  Therefore, the Board finds further development is required for consideration of the appellant's DIC claim under the provisions of 38 U.S.C.A. § 1318.


Accordingly, the case is REMANDED for the following action:

1.  The appellant must be provided an adequate VCAA notice, in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2.  Appropriate efforts should be taken to obtain any available VA records pertinent to the appellant's claim for treatment the Veteran received during the period from April 1995 to December 2004.  If the search yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file with notice provided to the appellant and her representative in accordance with 38 C.F.R. § 3.159(c)(2).

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration under the provisions of 38 U.S.C.A. § 1318.  The issue of whether an effective date from June 17, 2004, for the award of entitlement to TDIU may be revised as a result of CUE should also be addressed.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



